Title: From George Washington to George Washington Parke Custis, 11 January 1797
From: Washington, George
To: Custis, George Washington Parke


                        
                            Dear Washington 
                            Philadelphia 11th Jany 1797
                        
                        I hasten to acknowledge the receipt of your letter dated the 7th instant, but
                            which did not get to my hands until yesterday; and to express to you, the sincere pleasure I
                            feel in finding that I had interpreted some parts of your letters erroneously.
                        As you have the best, and most unequivocal evidence the case is susceptible of,
                            that I have no other object in view by extending my cares and advice to you, than what will
                            redound to your own respectability, honor and future happiness in life; so, be assured that
                            while you give me reasons to expect a ready submission to my counsels, and while I hear that
                            you are deligent in pursuing the means which are to acquire these advantages it will afford
                            me infinite gratification.
                        Your last letter is replete with assurances of this nature. I place entire
                            confidence in them. They have removed all the doubts which were expressed in my last letter
                            to you, and, let me repeat it again, have conveyed very pleasing sensations to my mind.
                        
                        It was not my wish to check your correspondences;
                            very far from it; for with proper characters (and none surely can be more desirable than
                            with your Papa & Mr Lear) and on proper subjects, it will give you a habit of
                            expressing your ideas, upon all occasions, with facility
                            & correctness. I meant no more by telling you we should be contented with hearing
                            from you once a week, than that these correspondences were not to be considered as an
                            injunction, or an imposition; thereby interfering with your studies—or concerns of a more
                            important nature.
                        So far am I from discoutenancing writing of any kind (except upon the principle
                            abovementioned) that I should be pleased to hear, and you yourself might derive advantages
                            from a short Diary (recorded in a Book) of the occurrences which happen to you, or within
                            your sphere. Trifling as this may appear at first view, it may become an introduction to
                            more interesting matters. At any rate, by carefully preserving these, it would
                                afford you more satisfaction in a retrospective view, than what you
                            may conceive at present.
                        Another thing I would recommend to you; not because I want to know how you spend your money; and that is to
                            Keep an acct Book, and enter therein every farthing of your receipts & expenditures. The
                            doing of which wod initiate you into a habit, from which considerable advantages would
                            result. Where no account of this sort is kept—there can be no investigation; no correction
                            of errors; no discovery from a recurrence thereto, wherein too much, or too little has been
                            appropriated to particular uses. From an early attention to these matters, important
                            & lasting benefits may follow. We are all well, and all unite in best wishes for you; and with sincere affection I am always yours, 
                         G. Washington.
                    